Citation Nr: 1103353	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for pleural plaques, claimed 
as asbestosis related condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1947 to December 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is of record.  

The Court has recently held that a request for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, and 
is part of a claim for increased compensation.  There must be 
cogent evidence of unemployability in the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

In the instant case, the holding of Rice is inapplicable.  
Although the evidence of record clearly shows that the Veteran 
has been unemployed since approximately 1985, the evidence of 
record indicates that this is because of eligibility by age or 
duration of work.  Specifically, the Veteran testified at his BVA 
hearing that he retired due to length of time at work, not due to 
disability.  See BVA Hearing Transcript (T.) at 8-9.  Further, 
the Veteran has not alleged that he has been rendered 
unemployable because of his service-connected pleural plaques, 
which is his only service connected disability.  As such, 
consideration of TDIU is not deemed warranted. 

The Board notes that records in the claims file indicate that the 
Veteran is in receipt of benefits from the Social Security 
Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did 
not require VA to obtain all medical records or all SSA 
disability records, only those that are relevant to the Veteran's 
claim.  The Court also stated that VA was not required to obtain 
records in every case in order to rule out their relevance.  
Rather, the standard is: as long as a reasonable possibility 
exists that the records are relevant to the veteran's claim, VA 
is required to assist the veteran in obtaining the identified 
records.  In this instance, a May 2008 inquiry through the SSA 
shows that the Veteran is receipt of Supplemental Security Income 
(SSI) based on age and not Social Security Disability Income 
(SSDI).  Moreover, the Veteran himself did not identify any SSA 
records that would be relevant to his claim.  The Board, 
therefore, concludes that the record does not establish a 
reasonable possibility that there are such records that are 
relevant to these claims.  

The Board parenthetically notes that following the notice of 
disagreement filed with the noncompensable initial rating 
assigned in the February 2008 rating decision, the RO 
mischaracterized the Veteran's claim as one of clear and 
mistakable error (CUE). As such, the October 2008 statement of 
the case and July 2009 supplemental statement of the case 
incorrectly considered his claim as one for CUE.  The Board notes 
that as the February 2008 rating decision is not a final 
decision, but rather one still on appeal, consideration of CUE is 
not warranted at this juncture.  Therefore, the issue has been 
recharacterized on the title page of this opinion. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  
The Board notes that VA treatment records reflect that the 
Veteran has been diagnosed with various pulmonary diseases.  For 
example, a December 2006 VA treatment record reflected diagnoses 
of extensive bullous emphysema and multiple calcified pleural 
plaques.  A December 2006 CT scan of his thorax reflected 
multiple calcified bilateral pleural plaques, consistent with 
remote asbestos exposure.  Pleural thickening was noted.  A 
February 2007 VA treatment record indicated a diagnosis of 
chronic obstructive pulmonary disease (COPD) with bullous 
emphysema.  The Veteran has also been diagnosed with mild to 
moderate pulmonary hypertension.  See April 2007 VA treatment 
record.  

A December 2007 VA examination noted diagnoses of severe bullous 
COPD and pleural plaques secondary to asbestos exposure.  A 
February 2008 VA treatment record noted diagnoses of 
myelofibrosis and COPD.  Mild pulmonary hypertension was noted in 
an April 2008 VA treatment record.  A March 2008 VA treatment 
record referenced that the Veteran had smoked a pack of 
cigarettes per day for 35-40 years, and that he had quit smoking 
in 1987.  The March 2008 treatment record noted diagnoses of 
moderate COPD and history of asbestos exposure were diagnosed, no 
evidence of fibrosis on CT thorax was reflected. An April 2009 VA 
treatment record reflected a diagnosis of myelofibrosis. 

An October 2010 private Thoracic CT reflected extensive severe 
chronic emphysematous diseases, pleural plaquing with 
calcification consistent with chronic asbestos related disease, 
chronic bronchiectasis, localized chronic interstitial/fibrotic 
pulmonary disease in the PIP right lower lobe, extensive 
atherosclerotic vascular calcification, and probable right 
hepatic lobe parenchymal cyst.  An October 2010 private treatment 
record noted diagnoses of dyspnea, emphysema- bullous, COPD, 
asbestos exposure, and calcified pleural plaques, bibasilar 
crackles, a history of right lung thoracotomy, a history of 
pneumonia, and abnormal pulmonary function testing.   

The Veteran has undergone two pulmonary function tests during the 
pendency of the appeal.  In conjunction with the December 2007 VA 
examination, pulmonary function testing (PFT) reflected an FVC 
(forced vital capacity) of 90% and a DLCO (diffusion capacity of 
carbon monoxide) of 41%.  PFT testing in October 2010, by a 
private treating physician, reflected an FVC of 86 and DLCOunc of 
51 %. 

The Veteran essentially argues that he is entitled to a higher 
rating because his DLCO scores reflect more severity than that 
considered by his current noncompensable rating. 

However, the Board finds that at this time, the evidence is 
unclear whether or not the Veteran's diagnosis of pulmonary 
hypertension and his DLCO scores of 41 and 51 are related to his 
service-connected pleural plaques.  The Board notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such signs 
and symptoms be attributed to service-connected condition. 

Here, the Veteran is not competent to determine the etiology of 
his symptoms which he believes are residual to his service-
connected pleural plaques.  Moreover, it is unclear from the 
medical evidence whether the pulmonary hypertension or DLCO 
scores are due to his service-connected pleural plaques.  
Significantly, the Board notes that a December 2007 VA examiner 
considered this question.  In a February 2008 addendum opinion, 
she indicated that pulmonary function tests were related to the 
severe bullous COPD.  A rationale for this opinion was not 
provided.  An opinion regarding the pulmonary hypertension was 
not provided. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that to have probative value, a medical examination 
submitted to the Board must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical opinion must support its conclusions with an 
analysis that can be considered and weighed against contrary 
opinions).

The Board finds that because the December 2007 VA examination and 
February 2008 addendum contains no rationale for the opinion that 
the Veteran's poor results on his pulmonary function tests were 
due to his non-service connected COPD, the examination report 
does not meet the requirements imposed by the Court.  VA 
regulations provide that where 'diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.'  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010). 

Further, the Board has considered an October 2010 private 
treating physician's determination that he was "not sure how 
much of [the Veteran's] dyspnea is related to the COPD and 
emphysema and how much to his aortic stenosis and pulmonary 
hypertension and how much to underlying lung fibrosis and 
asbestosis."  He further noted that "although no fibrosis 
mentioned on CT scan from 3 years ago he now has bibasilar 
crackles clinically concerning for the development of fibrosis." 
He additionally indicated that "reduced diffusion capacity may 
be from previous significant emphysema changes but may have a 
component of fibrosis that has now developed.  Also his pulmonary 
hypertension that has been mentioned on the echocardiogram can 
also contribute to the reduced DLCO." 

In November 2010, another private treating physician considered 
the Veteran's case.  He noted that it was "clear that [the 
Veteran] has emphysema and this would account for the pulmonary 
function changes, etc. with the low FEV1 and FEV1/FVC ratio and 
diffusing capacity.  It is also possible the rales are related to 
that.  He also has asbestos exposure and pleural plaques and it 
is possible that the rales and the low diffusing capacity could 
also be due to some mild concomitant asbestosis."  He stated 
"without a lung biopsy, it is impossible to state whether he has 
just emphysema or whether he could have some mild asbestosis as 
well." 

Both the October 2010 and November 2010 private treating 
physicians' opinions, which attempt to relate the Veteran's 
current manifestations to his service-connected pleural plaques 
are speculative in nature.  Unfortunately, the law provides that 
service connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The Board further observes that the Veteran has submitted various 
journal articles and internet research regarding pulmonary 
function testing and diseases related to asbestos. 

At this juncture, it is unclear the extent to which the Veteran's 
service-connected pleural plaques affect his pulmonary function 
testing results and whether his pulmonary hypertension is 
directly related to his service-connected disability.  The Board 
finds this is a medical question outside of its jurisdiction. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  As such, a VA medical opinion is 
required.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The December 2007/February 2008 VA 
examiner is asked to once again review the 
claims file, and provide an opinion as to 
the following:

*	The examiner is asked to determine 
whether the Veteran's DLCO and FVC 
scores are at least as likely as not (a 
50 percent probability or greater) 
attributable to the Veteran's service-
connected pleural plaques, as opposed 
to his various other non-service 
connected disorders.  Rationale must be 
provided for this opinion.

*	The examiner is additionally asked to 
determine whether the Veteran's 
pulmonary hypertension is least as 
likely as not (a 50 percent 
probability or greater) attributable 
to the Veteran's service-connected 
pleural plaques. 

If the December 2007/February 2008 VA 
examiner is not available or is unable to 
provide an opinion, the Veteran should be 
scheduled for another VA examination.

In either case, the December 2007/February 
2008 examiner, or new examiner, must 
render an opinion as to the above listed 
questions contained in this Remand 
paragraph (1).  In formulating the 
opinions, the VA examiner is asked to 
consider the claims file, the October 2010 
and November 2010 private treating 
physicians' opinions, and the internet 
research and medical journal submitted by 
the Veteran.
 
Again, any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  The claims 
file must be reviewed in conjunction with 
such examination, and the examiner must 
indicate that such review occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal, that of 
an increased rating.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



